Jackson, Judge.
This was a suit brought by L. N. Speer, agent of E. H. Speer, against the Missouri, Kansas and Texas Railroad Companies and their connecting lines on to Chattanooga, and the East Tennessee, Virginia and Georgia Railroad Company, garnishee. Tiie justice court rendered judgment against the garnishee for some small amount, and the case came up to'the superior court by certiorari, and the justice’s judgment was affirmed by that court, and thereupon it was brought here by bill of exceptions. We think that'the certiorari should have been sustained on two grounds; first, the parties are loo indefinite to predicate any valid judgment upon against anybody; and, secondly, the summons of garnishment is issued against, and served upon, the agent of the East Tennessee, Virginia and Georgia Railroad Company, and requires him to answer what he owes, and not what the company owes. In the case of VanDyke et al., vs. Desser, 35 Georgia, 173, it is expressly ruled that a judgment should be set aside for such confusion and uncertainty of parties and pleadings as this record discloses. We therefore reverse the judgment below, and direct that the eertiorari be sustained.
Judgment reversed.